DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.      The present application is being examined under the pre-AIA  first to invent provisions. 
				     Response to Arguments
2.       Applicant’s arguments filed 3-1-2022 have been fully considered but are not persuasive. 
          The applicant amends claims 1, 6, 11, and 16 to recite causing output of a second indicator associated with the social media information associated with the content item and argues that the prior art of record fails to teach the newly added limitation since the Examiner relies on the first indictor and second indicator being that of the same viewing statistic of live number of views. The Examiner respectfully disagrees. Chase (See Fig.34; Fig.43 and [0246]-[0260]) clearly teaches and discloses of a first and a separate second indicator associated with the social media information associated with the content item of at least the comment icon and live viewer count icon with the number of live views and the number of comments which are both forms of social media information associated with the content item. 

         The applicant argues with respect to claims 2, 7, 12, and 17 that the prior art fails to teach wherein at least one of the first indicator or second indicator comprise at least of an image, a colorization of a field, or an icon. The Examiner respectfully disagrees. As indicated above with respect to claim 1, the icons itself of the eye or comment bubble reads on a first indicator and/or a second indicator associated with the at least 
        
           Regarding claims 3, 8, and 18, applicant argues that since chase already defines the first indicator that the claimed combination cannot change the principle of operation and therefore a prima facie case of obviousness has not been established. The Examiner respectfully disagrees. The principle operation of the primary reference has not been changed with the incorporation and combination Gossweiler. Chase teaches and discloses of multiple content fields and titles (See Fig.43-51 which discloses of different regions for each content item) and may be modified with that of Gossweiler to provide different types of indicators to provide trend information for that content as well. Hence, as noted below, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chase to have incorporated the teachings of Gossweiler for the mere benefit of being able to provide different viewing metrics and trends for content such that the viewer may be able to quickly gauge interest in a content item.

             Regarding claim 5, applicant argues that the combination is not properly supported and is incompatible with the indicator of Chase. The Examiner respectfully disagrees. Chase teaches and discloses of multiple content fields and titles (See Fig.43-51 which discloses of different regions for each content item) where social media information and usernames of other users are displayed. Roberts also teaches of 

        For the reasons stated above and detailed below, the rejections are maintained.

   					Double Patenting 
3.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,826,275. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the application is merely broader in scope than patented claims 1-20 and therefore an obvious variant. 

s 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,999,639. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims1-20 of the application is merely broader in scope than patented claims 1-22 and therefore an obvious variant.

Claim Rejections - 35 USC § 102
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(e) the invention was described in-
(1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent; or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English.



7.   Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(e) as being anticipated by Chase et al., US 2014/0161412.   
       Regarding claim 1, Chase teaches of a method comprising:
        causing output of an interface comprising a plurality of fields, wherein each field of the plurality of fields relates to a content item of a plurality of content items (See Fig.47-51 and [0256]-[0260] which discloses of the user interface having plurality of fields of at 
       determining at least one viewing statistic and social media information associated with each content item of the plurality of content items (See Fig.47 which illustrates at least live number of views which reads on statistic and of commentary/username which reads on social media information); 
        causing output of a first indicator associated with the at least one viewing statistic associated with the content item (See Fig.34; Fig.43-51 and [0246]-[0260] which illustrates the icon of at least an eye which is associated with a viewing statistic of number of live viewers); and
         causing output of a second indicator associated with social media information associated with the content item (See Fig.34; Fig.43-51 and [0246]-[0260] which illustrates the comment bubble icon which is associated with social media information associated with the number of comments and username being output). 
       Regarding claim 2, the method of claim 1, wherein at least one of the first indicator or the second indicator comprise at least one of an image, a colorization of one or more field of the plurality of fields, or an icon (See Fig.34; Fig.43-51 and [0246]-[0260] which discloses of at least an image/icon of the comment bubble and/or eye).

        Regarding claim 4, the method of claim 1, wherein causing output of the first indicator is based on a selection of a first filter and wherein causing output of the 
       Regarding claim 6, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
       Regarding claim 7, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4. 
        Regarding claim 11, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
        Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.      
       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
        Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
. 
Claim Rejections - 35 USC § 103
8.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

9.     Claims 3, 8, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chase et al., US 2014/0161412 in view of Gossweiler, US 2015/0195624.

        Regarding claim 3, Chase teaches the method of claim 1. Chase is silent with respect to wherein the first indicator represents a trend associated with the at least one viewing statistic and wherein the first indicator displays color information having an intensity indicative of the trend.
         However, in the same field of endeavor, Gossweiler teaches of wherein the first indicator represents a trend associated with the at least one viewing statistic and 
        it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chase to have incorporated the teachings of Gossweiler for the mere benefit of being able to provide different viewing metrics and trends for content such that the viewer may be able to quickly gauge interest in a content item.

       Regarding claim 8, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.

10.    Claims 5, 10, 13, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chase et al., US 2014/0161412 in view of Roberts et al., US 2012/0174162, and in further view of Tseng, US 2014/0244751.
       Regarding claim 5, Chase teaches the method of claim 1.
       Chase is silent with wherein at least one of the first indicator or the second indicator are configured to permit purchase of access to the content item. 

        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Chase to have incorporated the teachings of Roberts for the mere benefit of being able to socialize with friends of a network and watch the same content as a friend.
       The combination of Chase and Roberts is silent with respect to the purchase of the access to the content item.
        However, in the same field of endeavor, Tseng teaches of wherein the option to subscribe provides the option of purchasing the content (See [0111]).
         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Chase and Roberts to have incorporated the teachings of Tseng for the mere benefit of being able to monetize content access for profits.
       Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.

       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
Conclusion
11.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



    Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov